               Case 6:21-cv-00827 Document 1 Filed 08/10/21 Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

MCOM IP, LLC,                                  )
    Plaintiff,                                 )
                                               )       Civil Action No. 6:21-cv-00827
v.                                             )
                                               )
FISERV, INC.,                                  )       JURY TRIAL DEMANDED
     Defendant.                                )

           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

           mCom IP, LLC (“mCom”) files this Original Complaint and demand for jury trial seeking

relief from patent infringement of the claims of U.S. Patent No. 8,862,508 (“the ‘508 patent”)

(referred to as the “Patent-in-Suit”) by Fiserv, Inc. (“Fiserv”).

     I.       THE PARTIES

     1.    Plaintiff mCom is a Texas Limited Liability Company with its principal place of business

located in Harris County, Texas.

     2. On information and belief, FISERV is a credit union existing under the laws of the State

of Delaware, with a principal place of business located at 8310 North Capital of Texas Hwy,

Prominent Pointe Bldg 2, Suite 250, Austin, TX 78731. On information and belief, FISERV sells

and offers to sell products and services throughout Texas, including in this judicial district, and

introduces products and services that perform infringing methods or processes into the stream of

commerce knowing that they would be sold in Texas and this judicial district. Defendant may be

through its registered agent Corporation Service Company d/b/a CSC-Lawyers Incorporating

Service Company 211 E. 7th Street, Suite 620 Austin, TX 78701-3218 or wherever they may be

found.

     II.      JURISDICTION AND VENUE



                                                   1
             Case 6:21-cv-00827 Document 1 Filed 08/10/21 Page 2 of 16




    3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.

    4. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of Texas and this judicial district; (ii) Defendant

has purposefully availed itself of the privileges of conducting business in the State of Texas and

in this judicial district; and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Texas and in this judicial district.

    5. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in Texas and this

District.

    III.    INFRINGEMENT

    A. Infringement of the ’508 Patent

    6. On October 14, 2014, U.S. Patent No. 8,862,508 (“the ’508 patent”, attached as Exhibit A)

entitled “System and method for unifying e-banking touch points and providing personalized

financial services” was duly and legally issued by the U.S. Patent and Trademark Office. MCom

owns the ’508 patent by assignment.

    7. The ’508 patent relates to novel and improved systems and methods for constructing a

unified banking system.



                                                    2
                     Case 6:21-cv-00827 Document 1 Filed 08/10/21 Page 3 of 16




          8. FISERV maintains, operates, and administers methods and systems of unified banking

      systems that infringe one or more claims of the ‘508 patent, including one or more of claims 1-20,

      literally or under the doctrine of equivalents. Defendant put the inventions claimed by the ‘508

      Patent into service (i.e., used them); but for Defendant’s actions, the claimed-inventions

      embodiments involving Defendant’s products and services would never have been put into service.

      Defendant’s acts complained of herein caused those claimed-invention embodiments as a whole

      to perform, and Defendant’s procurement of monetary and commercial benefit from it.

          9. Support for the allegations of infringement may be found in the following preliminary

      table:



      Claims                                              Fiserv

1. A method for
constructing a
unified electronic
banking
environment, said
method comprising
the steps of:




                       Attachment 1 (On Line Banking Solutions)



                        Source :https://www.fiserv.com/en/solutions/customer-and-channel-
                       management/online-banking-solutions.html


                                                      3
                   Case 6:21-cv-00827 Document 1 Filed 08/10/21 Page 4 of 16




      Claims                                              Fiserv

providing at least
  one common
  multi-channel
  server coupled to
  more than one e-
  banking touch
  points and also
  coupled to at least
  one computer
  system configured
  with at least one
  control console,
  said more than one
  e-banking touch
  points and said at
  least one computer
  system being
  provided in
                        Attachment 2 (DigitalAccess A Single Digital Solution for Online
  locations remote
                        Banking, Mobile and Tablet)
  from the other, and
  further wherein       Source:                  https://www.fiserv.com/content/dam/fiserv-
  said more than one    com/resources/digitalaccess_brochure_emea_1608.pdf
  plurality of e-
  banking touch
  points are
  comprised of at
  least two different
  types of e-banking
  touch point
  devices, each of
  which comprise
  one or more of an
  automatic
  teller/transaction
  machine (ATM), a
  self service coin
  counter (SSCC), a
  kiosk, a digital
  signage display, an

                                                      4
                    Case 6:21-cv-00827 Document 1 Filed 08/10/21 Page 5 of 16




       Claims                                             Fiserv

 online accessible
 banking website, a
 personal digital
 assistant (PDA), a
 personal computer
 (PC), a laptop, a
 wireless device, or
 a combination of
 two or more
 thereof, and
 wherein at least
 one of said e-
 banking touch
 points is in
 communication
 with one or more
 financial
 institutions
 through said multi-
 channel server;

receiving an
  actionable input
  from at least one e-
  banking touch
  point;




                         Attachment 1 (On Line Banking Solutions)




                                                      5
                   Case 6:21-cv-00827 Document 1 Filed 08/10/21 Page 6 of 16




      Claims                                            Fiserv

                         Source :https://www.fiserv.com/en/solutions/customer-and-channel-
                        management/online-banking-solutions.html




retrieving previously
  stored data
  associated with
  said actionable
  input, wherein said
  previously stored
  data is accessible
  to any one of said
  e-banking touch
  points, and said
  previously stored     Attachment 3 (Architect)
  data comprises
  data from one or
  more financial
                        Source: https://www.fiserv.com/en/solutions/customer-and-channel-
  institutions and
                        management/online-banking-solutions/architect.html
  one or more user-
  defined
  preferences;




                                                    6
                    Case 6:21-cv-00827 Document 1 Filed 08/10/21 Page 7 of 16




       Claims                                             Fiserv

delivering said
 retrieved data to
 said at least one e-
 banking touch
 point transmitting
 said actionable
 input;




                         Attachment 1 (On Line Banking Solutions)



                          Source :https://www.fiserv.com/en/solutions/customer-and-channel-
                         management/online-banking-solutions.html



storing transactional
  usage data
  associated with
  said at least one e-
  banking touch
  point transmitting
  said actionable
  input, wherein said
  stored
  transactional usage
  data is accessible
  by any one of said
  more than one e-
  banking touch
                         Attachment 1 (On Line Banking Solutions)
  points and said at
  least one computer
  system;


                                                      7
                    Case 6:21-cv-00827 Document 1 Filed 08/10/21 Page 8 of 16




      Claims                                             Fiserv

                         Source :https://www.fiserv.com/en/solutions/customer-and-channel-
                        management/online-banking-solutions.html



monitoring via said
  server an active
  session in real-time
  for selection of
  targeted marketing
  content correlated
  to said user-
  defined
  preferences;         Attachment 4(Customer & Channel Management Solutions, CRM
                       System _ Fiserv)
subsequent to said
  monitoring,          Source: https://www.fiserv.com/en/solutions/customer-and-channel-
  selecting in real-   management.html
  time said targeted
  marketing content
  correlated to said
  user-defined
  preferences; and

transmitting in real-
  time said targeted
  marketing content
  during said active
  session to at least
  one of said e-
  banking touch
  points for
  acceptance,
  rejection, or no
  response by a user,   Attachment 5(Debit and Credit Loyalty Card Program _ Fiserv)
  wherein said
  response by said
  user is used during   Source: https://www.fiserv.com/en/solutions/customer-and-channel-
  said active session   management/loyalty-and-reward-solutions.html
  to determine

                                                     8
                  Case 6:21-cv-00827 Document 1 Filed 08/10/21 Page 9 of 16




      Claims                                            Fiserv

 whether
 transmission of
 additional
 information related
 to said marketing
 content occurs
 during said active
 session.



Claim 7, A method
 for constructing a
 unified electronic
 banking
 environment, said
 method comprising
 the steps of:




                       Attachment 1 (On Line Banking Solutions)



                        Source :https://www.fiserv.com/en/solutions/customer-and-channel-
                       management/online-banking-solutions.html

providing a common
  multi-channel
  server coupled to
  one or more e-
  banking touch
  points and also
  coupled to one or


                                                    9
                  Case 6:21-cv-00827 Document 1 Filed 08/10/21 Page 10 of 16




     Claims                                           Fiserv

more computer
systems, wherein
each computer
system is
associated with a
financial
institution, said e-
banking touch
points being
provided in
locations remote
from the other, and
each of which
comprise one or
more of an
                       Attachment 2 (DigitalAccess A Single Digital Solution for Online
automatic
                       Banking, Mobile and Tablet)
teller/transaction
machine (ATM), a       Source:                  https://www.fiserv.com/content/dam/fiserv-
self-service coin      com/resources/digitalaccess_brochure_emea_1608.pdf
counter (SSCC), a
kiosk, a digital
signage display, an
online accessible
banking website, a
personal digital
assistant (PDA), a
personal computer
(PC), a laptop, a
wireless device, or
a combination of
two or more
thereof, and
wherein at least
one of said e-
banking touch
points is in
communication
with one or more
financial

                                                    10
                   Case 6:21-cv-00827 Document 1 Filed 08/10/21 Page 11 of 16




       Claims                                          Fiserv

 institutions
 through said multi-
 channel server;

receiving an
  actionable input
  from at least one e-
  banking touch
  point;




                         Attachment 1 (On Line Banking Solutions)



                          Source :https://www.fiserv.com/en/solutions/customer-and-channel-
                         management/online-banking-solutions.html




retrieving previously
  stored data
  associated with
  said actionable
  input, wherein said
  previously stored

                                                     11
                   Case 6:21-cv-00827 Document 1 Filed 08/10/21 Page 12 of 16




       Claims                                         Fiserv

 data is accessible
 to any one of said
 e-banking touch
 points, and said
 previously stored
 data comprises
 data from one or
 more financial         Attachment 3 (Architect)
 institutions and
 one or more user-
 defined                Source: https://www.fiserv.com/en/solutions/customer-and-channel-
 preferences;           management/online-banking-solutions/architect.html




delivering said
 retrieved data to
 said at least one e-
 banking touch
 point transmitting
 said actionable
 input;



                        Attachment 1 (On Line Banking Solutions)



                         Source :https://www.fiserv.com/en/solutions/customer-and-channel-
                        management/online-banking-solutions.html




                                                    12
                    Case 6:21-cv-00827 Document 1 Filed 08/10/21 Page 13 of 16




       Claims                                          Fiserv

storing transactional
  usage data
  associated with
  said at least one e-
  banking touch
  point transmitting
  said actionable
  input, wherein said
  stored
  transactional usage
                         Attachment 1 (On Line Banking Solutions)
  data is accessible
  by any one of said
  e-banking touch
  points and said one     Source :https://www.fiserv.com/en/solutions/customer-and-channel-
  or more computer       management/online-banking-solutions.html
  systems;

monitoring via said
 server said active
 session in real-time
 for selection of
 targeted marketing
 content correlated
 to said user-
 defined
 preferences;
                         Attachment 4(Customer & Channel Management Solutions, CRM
subsequent to said       System _ Fiserv)
  monitoring,
  selecting in real-     Source: https://www.fiserv.com/en/solutions/customer-and-channel-
  time said targeted     management.html
  marketing content
  correlated to said
  user-defined
  preferences; and

transmitting in real-
  time said targeted
  marketing content


                                                     13
                 Case 6:21-cv-00827 Document 1 Filed 08/10/21 Page 14 of 16




     Claims                                              Fiserv

during said active
session to at least
one of said e-
banking touch
points for
acceptance,
rejection, or no
                      Attachment 5 (Debit and Credit Loyalty Card Program _ Fiserv)
response by a user,
wherein said
response by said
user is used during   Source: https://www.fiserv.com/en/solutions/customer-and-channel-
said active session   management/loyalty-and-reward-solutions.html
to determine
whether
transmission of
additional
information related
to said marketing
content occurs
during said active
session.



     These allegations of infringement are preliminary and are therefore subject to change.

         10. FISERV has and continues to induce infringement. FISERV has actively encouraged or

     instructed others (e.g., its customers and/or the customers of its related companies), and continues

     to do so, on how to construct a unified banking system such as to cause infringement of one or

     more of claims 1–20 of the ’508 patent, literally or under the doctrine of equivalents. Moreover,

     FISERV has known of the ’508 patent and the technology underlying it from at least the date of

     issuance of the patent and the date of the lawsuit filing.

         11. FISERV has and continues to contributorily infringe. FISERV has actively encouraged or

     instructed others (e.g., its customers and/or the customers of its related companies), and continues


                                                      14
                 Case 6:21-cv-00827 Document 1 Filed 08/10/21 Page 15 of 16




to do so, on how to use its products and services (e.g., construction of unified banking system) and

related services that provide unified banking systems such as to cause infringement of one or more

of claims 1–20 of the ’508 patent, literally or under the doctrine of equivalents. Moreover,

FISERV has known of the ’508 patent and the technology underlying it from at least the date of

issuance of the patent and the date of the lawsuit filing.

    12. FISERV has caused and will continue to cause MCom damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ’508 patent.



       IV.      JURY DEMAND

             MCom hereby requests a trial by jury on issues so triable by right.

       V.       PRAYER FOR RELIEF

WHEREFORE, MCom prays for relief as follows:

  a.         enter judgment that Defendant has infringed the claims of the ‘508 patent;

 b.          award MCom damages in an amount sufficient to compensate it for Defendant’s

             infringement of the ‘508 patent in an amount no less than a reasonable royalty or lost

             profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

             § 284;

  c.         award MCom an accounting for acts of infringement not presented at trial and an award by

             the Court of additional damage for any such acts of infringement;

 d.          declare this case to be “exceptional” under 35 U.S.C. § 285 and award MCom its attorneys’

             fees, expenses, and costs incurred in this action;




                                                      15
         Case 6:21-cv-00827 Document 1 Filed 08/10/21 Page 16 of 16




e.   declare Defendant’s infringement to be willful and treble the damages, including attorneys’

     fees, expenses, and costs incurred in this action and an increase in the damage award

     pursuant to 35 U.S.C. § 284;

f.   a decree addressing future infringement that either (i) awards a permanent injunction

     enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

     subsidiaries, and those in association with Defendant from infringing the claims of the

     Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

     an amount consistent with the fact that for future infringement the Defendant will be an

     adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

     future infringement will be willful as a matter of law; and

g.   award MCom such other and further relief as this Court deems just and proper.



                                           Respectfully submitted,

                                           Ramey & Schwaller, LLP




                                           William P. Ramey, III
                                           Texas State Bar No. 24027643
                                           5020 Montrose Blvd., Suite 800
                                           Houston, Texas 77006
                                           (713) 426-3923 (telephone)
                                           (832) 900-4941 (fax)
                                           wramey@rameyfirm.com

                                           Attorneys for MCom, LLC




                                              16
